   Case 4:19-cv-01337 Document 23 Filed on 10/04/19 in TXSD Page 1 of 44




                       UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF TEXAS
                            HOUSTON DIVISION


JOHN HECK, Individually and On Behalf   Case No. 4:19-cv-01337
of All Others Similarly Situated,

                          Plaintiff,    AMENDED CLASS ACTION
                                        COMPLAINT FOR VIOLATIONS OF
             v.                         THE FEDERAL SECURITIES LAWS

ORION GROUP HOLDINGS, INC.,
MARK R. STAUFFER, CHRISTOPHER J.        JURY TRIAL DEMANDED
DEALMEIDA, and ROBERT L. TABB,

                          Defendants.
     Case 4:19-cv-01337 Document 23 Filed on 10/04/19 in TXSD Page 2 of 44




         Plaintiff John Heck (“Plaintiff”), individually and on behalf of all others similarly

situated, by and through his attorneys, alleges the following upon information and belief, except

as to those allegations concerning Plaintiff, which are alleged upon personal knowledge.

Plaintiff’s information and belief is based upon, among other things, his counsel’s investigation,

which includes, without limitation: (1) review and analysis of regulatory filings made by Orion

Group Holdings, Inc. (“Orion” or the “Company”) with the United States Securities and

Exchange Commission (“SEC”); (2) review and analysis of press releases and media reports

issued and disseminated by Orion; (3) interviews of former Orion employees; and (4) review of

other publicly-available information concerning Orion.

                       NATURE OF THE ACTION AND OVERVIEW
         1.     This is a class action on behalf of persons and entities that purchased or otherwise

acquired Orion securities between March 13, 2018 and March 26, 2019, inclusive (“Class

Period”), seeking to pursue remedies under the Securities Exchange Act of 1934 (“Exchange

Act”).

         2.     Orion is purportedly a specialty construction company that operates in United

States, Canada, and the Caribbean Basin. Its marine segment services include marine

transportation facility construction, marine pipeline construction, and dredging of waterways,

channels, and ports. The Company’s concrete segment provides turnkey concrete construction
services across the light commercial, structural, and other associated business areas.

         3.     On October 18, 2018, the Company announced that it expected a significant

revenue shortfall for the third quarter 2018 due to production delays. On the same day, Orion

also announced the resignation of its Chief Financial Officer (“CFO”).

         4.     On this news, the Company’s share price fell $0.68, or over 10%, to close at $6.11

per share on October 18, 2018, on unusually heavy trading volume.

         5.     On March 18, 2019, Orion further revealed that the Company would be unable to

timely file its annual report due to “extended evaluations of goodwill impairment testing and

income tax adjustments, among other things.” The Company also announced that it “expects that

a significant change in results of operations from the corresponding period for the last fiscal year

                              AMENDED CLASS ACTION COMPLAINT
                                             1
     Case 4:19-cv-01337 Document 23 Filed on 10/04/19 in TXSD Page 3 of 44




will be reflected in its financial statements.”

          6.    On this news, the Company’s share price fell $0.52, or over 12%, to close at $3.72

per share on March 18, 2019, on unusually heavy trading volume.

          7.    On March 26, 2019, the Company reported $94.4 million net loss for the fourth

quarter 2018 due to certain non-cash charges, including a $69.5 million goodwill impairment

charge.

          8.    On this news, the Company’s share price fell $0.22, or nearly 7%, to close at

$2.97 per share on March 26, 2019, on unusually heavy trading volume.

          9.    Throughout the Class Period, Defendants made materially false and/or misleading

statements, as well as failed to disclose material adverse facts about the Company’s business,

operations, and prospects. Specifically, contrary to Defendants’ representations, among others,

that: (1) Orion’s goodwill was not impaired; (2) there existed no doubtful accounts that required

the recording of an allowance; (3) the Company was in compliance with all financial covenants

and expected to meet its future internal liquidity and working capital needs; (4) its estimates on

construction projects and reserves on certain customer disputed accounts receivables were

reasonable; and (5) Orion disclosed any material changes to the Company’s internal control over

financial reporting as well as any fraud, the accounts of former Orion employees – as well as the

Company’s subsequent admissions – demonstrate the false and misleading nature of Defendants’
statements, and that Defendants made such statements with scienter.

          10.   As a result of Defendants’ wrongful acts and omissions, and the precipitous

decline in the market value of the Company’s securities, Plaintiff and other Class members have

suffered significant losses and damages.

                                  JURISDICTION AND VENUE
          11.   The claims asserted herein arise under Sections 10(b) and 20(a) of the Exchange
Act (15 U.S.C. §§78j(b) and 78t(a)) and Rule 10b-5 promulgated thereunder by the SEC (17

C.F.R. § 240.10b-5).
          12.   This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. §1331 and Section 27 of the Exchange Act (15 U.S.C. §78aa).

                               AMENDED CLASS ACTION COMPLAINT
                                              2
     Case 4:19-cv-01337 Document 23 Filed on 10/04/19 in TXSD Page 4 of 44




        13.     Venue is proper in this Judicial District pursuant to 28 U.S.C. §1391(b) and

Section 27 of the Exchange Act (15 U.S.C. §78aa(c)). Substantial acts in furtherance of the

alleged fraud or the effects of the fraud have occurred in this Judicial District. Many of the acts

charged herein, including the dissemination of materially false and/or misleading information,

occurred in substantial part in this Judicial District.     In addition, the Company’s principal

executive offices are located in this district.

        14.     In connection with the acts, transactions, and conduct alleged herein, Defendants

directly and indirectly used the means and instrumentalities of interstate commerce, including the

United States mail, interstate telephone communications, and the facilities of a national securities

exchange.

                                              PARTIES
        15.     Plaintiff John Heck, as set forth in the previously-filed certification, incorporated

by reference herein, purchased Orion securities during the Class Period, and suffered damages as

a result of the federal securities law violations and false and/or misleading statements and/or

material omissions alleged herein.

        16.     Defendant Orion is incorporated under the laws of Delaware with its principal

executive offices located in Houston, Texas. Orion’s common stock trades on the New York

Stock Exchange (“NYSE”) under the symbol “ORN.”
        17.     Defendant Mark R. Stauffer (“Stauffer”) was the Chief Executive Officer

(“CEO”) of the Company at all relevant times.

        18.     Defendant Christopher J. DeAlmeida (“DeAlmeida”) was the CFO of the

Company from February 2014 to November 2, 2018.

        19.     Defendant Robert L. Tabb (“Tabb”) is the CFO of the Company, having

previously served as interim CFO since November 2, 2018.

        20.     Defendants Stauffer, DeAlmeida, and Tabb, (collectively the “Individual

Defendants”), because of their positions with the Company, possessed the power and authority to

control the contents of the Company’s reports to the SEC, press releases and presentations to

securities analysts, money and portfolio managers and institutional investors, i.e., the market.

                               AMENDED CLASS ACTION COMPLAINT
                                              3
     Case 4:19-cv-01337 Document 23 Filed on 10/04/19 in TXSD Page 5 of 44




The Individual Defendants were provided with copies of the Company’s reports and press

releases alleged herein to be misleading prior to, or shortly after, their issuance and had the

ability and opportunity to prevent their issuance or cause them to be corrected. Because of their

positions and access to material non-public information available to them, the Individual

Defendants knew that the adverse facts specified herein had not been disclosed to, and were

being concealed from, the public, and that the positive representations which were being made

were then materially false and/or misleading. The Individual Defendants are liable for the false

statements pleaded herein.
                                  SUBSTANTIVE ALLEGATIONS

                                           Background

         21.    Orion is purportedly a specialty construction company in the building, industrial,

and infrastructure sectors in the continental United States, Alaska, Canada, and the Caribbean

Basin.     The Company’s marine segment services include marine transportation facility

construction, marine pipeline construction, marine environmental structures, dredging of

waterways, channels and ports, environmental dredging, design, and specialty services. Orion’s

concrete segment provides turnkey concrete construction services, including pour and finish, dirt

work, layout, forming, rebar, and mesh across the light commercial, structural, and other

associated business areas.    The Company is headquartered in Houston, Texas with offices
throughout its operating areas.
                                Materially False and Misleading
                           Statements Issued During the Class Period

         22.    The Class Period begins on March 13, 2018. On that day, the Company filed its

annual report on Form 10-K for the period ended December 31, 2017 (the “2017 10-K”). Within

the 2017 10-K, the Company stated the following regarding goodwill:
         Goodwill
         We have acquired businesses and assets in purchase transactions that resulted in
         the recognition of goodwill that we carry on our balance sheet. In accordance
         with U.S. GAAP, goodwill recorded on our Consolidated Balance Sheets is not
         amortized, but is subject to impairment testing at least annually or more
         frequently if events or circumstances indicate that the asset may be impaired. We

                              AMENDED CLASS ACTION COMPLAINT
                                             4
     Case 4:19-cv-01337 Document 23 Filed on 10/04/19 in TXSD Page 6 of 44




       determined that our operations comprise two reporting units for goodwill
       impairment testing, which matches our two operating segments for financial
       reporting.

       We assess the fair value of our reporting unit based on a weighted average of
       valuations based on market multiples, discounted cash flows, and consideration of
       our market capitalization. The key assumptions used in the discounted cash flow
       valuations are discount rates and perpetual growth rates applied to cash flow
       projections. Also inherent in the discounted cash flow valuation models are past
       performance, projections and assumptions in current operating plans, and revenue
       growth rates over the next five years. These assumptions contemplate business,
       market and overall economic conditions. We also consider assumptions that
       market participants may use.

       As required, annual impairment testing of goodwill is performed as of October
       31 of each year or whenever circumstances arise that indicate a possible
       impairment might exist. Based on this testing, we determined that the estimated
       fair value of each reporting unit exceeded its respective carrying values as of
       October 31, 2017, goodwill was not impaired, and no events have occurred since
       that date that would require an interim impairment test. In the future, our
       estimated fair value could be negatively impacted by extended declines in our
       stock price, changes in macroeconomic indicators, sustained operating losses, and
       other factors which may affect our assessment of fair value.

       23.    As to allowance for doubtful accounts, the 2017 10-K stated, in relevant part, the

following:
       [T]he Company evaluates its contract receivables and costs in excess of billings
       and thoroughly reviews historical collection experience, the financial condition of
       its customers, billing disputes and other factors. The Company writes off
       uncollectible accounts receivable against the allowance for doubtful accounts if
       it is determined that the amounts will not be collected or if a settlement is
       reached for an amount that is less than the carrying value. As of December 31,
       2017 and 2016, the Company had not recorded an allowance for doubtful
       accounts.

       24.    The 2017 10-K also stated the following:
       Revenue recognized on unapproved change orders is included in contract costs
       and estimated earnings in excess of billings on uncompleted contracts on the
       balance sheet. We consider claims to be amounts that we seek or will seek to
       collect from customers or others for customer-caused changes in contract
       specifications or design, or other customer-related causes of unanticipated
       additional contract costs on which there is no agreement with customers on both
       scope and price changes. Pending claims are recognized as an increase in contract
       revenue only when the collection is deemed probable and if the amount can be
       reasonably estimated for purposes of calculating total profit or loss on long-term
       contracts. The Company records revenue and the unbilled receivable for project

                             AMENDED CLASS ACTION COMPLAINT
                                            5
     Case 4:19-cv-01337 Document 23 Filed on 10/04/19 in TXSD Page 7 of 44




        claims to the extent of costs incurred and to the extent management believes
        related collection is probable and includes no profit on claims recorded. Costs
        associated with claims are included in the estimated costs to complete the
        contracts and are expensed when incurred.1

        25.      Within the 2017 10-K, the Company also disclosed certain purported risk factors

affecting its business, stating in relevant part:
        We could suffer contract losses if we fail to accurately estimate our costs or fail
        to execute within our cost estimates on fixed-price, lump-sum contracts.

        Much of our revenue is derived from fixed-price, lump-sum contracts. Under
        these contracts, we perform our services and execute our projects at a fixed price
        and where, as a result, we could benefit from cost savings, but we may be unable
        to recover any cost overruns. Fixed-price contracts carry inherent risks, including
        risks of losses from underestimating costs, operational difficulties and other
        factors that may occur over the contract period. If our cost estimates for a
        contract are inaccurate, or if we do not execute the contract within our cost
        estimates, we may incur losses or the project may not be as profitable as we
        expected. In addition, we are sometimes required to incur costs in connection
        with modifications to a contract (change orders) that may not be approved by the
        customer as to scope and/or price, or to incur unanticipated costs, including costs
        for customer-caused delays, errors in specifications or designs, or contract
        suspension or termination that we may not be able to recover. These, in turn,
        could have a material adverse effect on our business, operating results and
        financial condition. The revenue, cost and gross profit realized on such contracts
        can vary, sometimes substantially, from the original projections due to changes in
        a variety of factors, such as:

              failure to properly estimate costs of engineering, design, material, equipment
              or labor;

              unanticipated technical problems with the structures or services being
              supplied by us, which may require that we spend our own funds to remedy the
              problem;

              project modifications creating unanticipated costs;

              differing site conditions;

              changes in the costs of equipment, materials, labor or subcontractors;



1
       The wording of this policy was changed in the first quarter of 2018 to reflect the new
accounting standard for revenue recognition (ASC 606), which changed some aspects of legacy
U.S. GAAP on long-term construction contracts, as known as the percentage-of-completion
method (ASC 605-35-25). For purposes of the allegations herein, however, the changes were
semantic.
                                 AMENDED CLASS ACTION COMPLAINT
                                                6
Case 4:19-cv-01337 Document 23 Filed on 10/04/19 in TXSD Page 8 of 44




       our suppliers’ or subcontractors’ failure to perform;

       difficulties in our customers obtaining required governmental permits or
       approvals;

       changes in local laws and regulations;

       delays caused by local weather conditions; and

       exacerbation of any one or more of these factors as projects grow in size and
       complexity.

 These risks increase if the project is of a long-term duration because of the
 elevated risk that the circumstances upon which we based our original bid will
 change in a manner that increases costs. In addition, we sometimes bear the risk
 of delays caused by unexpected conditions or events.

 26.      The 2017 10-K also stated the following:
 Our indebtedness requires significant debt service payments that could
 adversely affect our financial condition and prevent us from fulfilling our
 obligations under our indebtedness.

 At December 31, 2017, our total consolidated indebtedness was approximately
 $88.8 million. Per the Credit Agreement, the Term Loan Facility requires
 quarterly installment payments which increase throughout the life of the loan and
 have a date of maturity of August 5, 2020. We must also comply with various
 affirmative and negative covenants contained in our Credit Agreement, some of
 which may restrict the way in which we would like to conduct our business.
 Among other things, our requirements under out debt instruments could
 potentially limit our ability to:

 •        incur additional indebtedness or liens;
 •        make payments in respect of or redeem or acquire any debt or equity
          issued by us;
 •        sell assets;
 •        make loans or investments;
 •        make guarantees;
 •        enter into any hedging agreement for speculative purposes;
 •        acquire or be acquired by other companies; or
 •        amend some of our contracts.

 The restrictions under our indebtedness may prevent us from engaging in certain
 transactions which might otherwise be considered beneficial to us, for example,
 they could:

 •        increase our vulnerability to general adverse economic and industry
          conditions;
 •        limit our ability to fund future working capital and capital expenditures, to

                         AMENDED CLASS ACTION COMPLAINT
                                        7
Case 4:19-cv-01337 Document 23 Filed on 10/04/19 in TXSD Page 9 of 44




        engage in future acquisitions, to enter into new construction or
        development activities, or to otherwise fully realize the value of our assets
        and opportunities because of the need to dedicate a substantial portion of
        our cash flow from operations to payments on our indebtedness or to
        comply with any restrictive terms of our indebtedness;
 •      limit our flexibility in planning for, or reacting to, changes in our
        businesses and the industries in which we operate; and
 •      place us at a competitive disadvantage as compared to our competitors that
        have less debt.

 We may incur additional indebtedness in the future under our existing Credit
 Agreement, by issuing debt instruments, under new credit agreements, under joint
 venture credit agreements, under capital leases or synthetic leases, on a project-
 finance or other basis or a combination of these. If we incur additional
 indebtedness in the future, it likely would be under our existing Credit Agreement
 or under arrangements that may have terms and conditions at least as restrictive as
 those contained in our existing Credit Agreement. At December 31, 2017,
 available capacity to borrow on the Revolving Line of Credit was $39.3 million.
 Failure to comply with the terms and conditions of any existing or future
 indebtedness would constitute an event of default. If an event of default occurs,
 the lenders will have the right to accelerate the maturity of such indebtedness
 and foreclose upon the collateral, if any, securing that indebtedness.

                                       * * *
 During the second quarter of 2017, the Company initiated discussions with the
 lead bank in an effort to explore available options given the step down of the
 Leverage Ratio covenant and concerns it would not be in compliance with
 financial covenants. A second amendment to the Credit Agreement was executed
 during July 2017, which was effective as of June 30, 2017. The Leverage Ratio
 was adjusted beginning with the quarter ended June 30, 2017 through September
 30, 2017, as reflected above. The Fixed Charge Coverage Ration was unchanged.
 During the third quarter of 2017, the Company initiated discussions with the lead
 bank due to concerns it would not be in compliance with financial covenants. A
 third amendment to the Credit Agreement was executed during November 2017,
 which was effective as of September 30, 2017. The Leverage Ratio was adjusted
 beginning with the quarter ended September 30, 2017 through each fiscal quarter
 thereafter, as reflected above. The Fixed Charge Coverage Ration was
 unchanged. The Company was in compliance with all financial covenants at
 December 31, 2017.

 The Company expects to meet its future internal liquidity and working capital
 needs, and maintain or replace its equipment fleet through capital expenditure
 purchases and major repairs, from funds generated by our operating activities
 for at least the next 12 months. The Company believes that our cash position
 and available borrowings together with cash flow from our operations is
 adequate for general business requirements and to service its debt.



                       AMENDED CLASS ACTION COMPLAINT
                                      8
    Case 4:19-cv-01337 Document 23 Filed on 10/04/19 in TXSD Page 10 of 44




       27.     The 2017 10-K also contained signed certifications pursuant to the Sarbanes-

Oxley Act of 2002 (“SOX”) by the Individual Defendants stating that the financial information

contained in the 2017 10-K was accurate and disclosed any material changes to the Company’s

internal control over financial reporting as well as “[a]ny fraud, whether or not material, that

involves management or other employees who have a significant role in the registrant’s internal

control over financial reporting.” Specifically, the Individual Defendants represented:
       I, [Mark R. Stauffer and Christopher J. DeAlmeida], certify that:

       1.      I have reviewed this annual report on Form 10-K of Orion Group
               Holdings, Inc.;

       2.      Based on my knowledge, this report does not contain any untrue
               statement of a material fact or omit to state a material fact necessary to
               make the statements made, in light of the circumstances under which
               such statements were made, not misleading with respect to the period
               covered by this report;

       3.      Based on my knowledge, the financial statements, and other financial
               information included in this report, fairly present in all material respects
               the financial condition, results of operations and cash flows of the
               registrant as of, and for, the periods presented in this report;

       4.      The registrant’s other certifying officer and I are responsible for
               establishing and maintaining disclosure controls and procedures (as
               defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) and internal
               control over financial reporting (as defined in Exchange Act Rules 13a-
               15(f) and 15d-15(f)) for the registrant and have:

               a.     Designed such disclosure controls and procedures, or caused such
                      disclosure controls and procedures to be designed under our
                      supervision, to ensure that material information relating to the
                      registrant, including its consolidated subsidiaries, is made known
                      to us by others within those entities, particularly during the period
                      in which this report is being prepared;

               b.     Designed such internal control over financial reporting, or caused
                      such internal control over financial reporting to be designed under
                      our supervision, to provide reasonable assurance regarding the
                      reliability of financial reporting and the preparation of financial
                      statements for external purposes in accordance with generally
                      accepted accounting principles;

               c      Evaluated the effectiveness of the registrant’s disclosure controls
                      and procedures and presented in this report our conclusions about

                             AMENDED CLASS ACTION COMPLAINT
                                            9
    Case 4:19-cv-01337 Document 23 Filed on 10/04/19 in TXSD Page 11 of 44




                      the effectiveness of the disclosure controls and procedures, as of
                      the end of the period covered by this report based on such
                      evaluation; and;

               d.     Disclosed in this report any change in the registrant’s internal
                      control over financial reporting that occurred during the
                      registrant’s most recent fiscal quarter (the registrant’s fourth fiscal
                      quarter in the case of an annual report) that has materially affected,
                      or is reasonably likely to materially affect, the registrant’s internal
                      control over financial reporting; and

       5.      The registrant’s other certifying officer(s) and I have disclosed, based on
               our most recent evaluation of internal control over financial reporting,
               to the registrant’s auditors and the audit committee of the registrant’s
               board of directors (or persons performing the equivalent functions):

               a.     All significant deficiencies and material weaknesses in the design
                      or operation of internal control over financial reporting which
                      are reasonably likely to adversely affect the registrant’s ability to
                      record, process, summarize and report financial information;
                      and

               b.     Any fraud, whether or not material, that involves management or
                      other employees who have a significant role in the registrant’s
                      internal control over financial reporting.

       28.     The above statements identified in ¶¶22-27 were materially false and/or

misleading, and failed to disclose material adverse facts about the Company’s business,

operations, and prospects. Specifically, contrary to Defendants’ representations, among others,

that: (1) Orion’s goodwill was not impaired; (2) there existed no doubtful accounts that required

the recording of an allowance; (3) the Company was in compliance with all financial covenants

and expected to meet its future internal liquidity and working capital needs; (4) its estimates on

construction projects and reserves on certain customer disputed accounts receivables were

reasonable; and (5) Orion disclosed any material changes to the Company’s internal control over

financial reporting as well as any fraud, the accounts of former Orion employees – as well as the

Company’s subsequent admissions – demonstrate the false and misleading nature of Defendants’

statements, and that Defendants made such statements with scienter.

       29.     For instance, Confidential Witness (“CW”) 1 served as Regional Controller at

Orion from April 2017 to March 2018. CW1’s responsibilities included overseeing accounting

                             AMENDED CLASS ACTION COMPLAINT
                                           10
    Case 4:19-cv-01337 Document 23 Filed on 10/04/19 in TXSD Page 12 of 44




issues at Orion for the Company’s Gulf Coast Region. CW1 managed the cost, revenue, and all

operational accounting functions, including invoicing and accounts payable. CW1 reported

directly to Vice President (“VP”) of Accounting Kristy Norris (“Norris”).

       30.    CW1 stated that Orion was engaged in improper revenue recognition to enable the

Company to meet its debt covenants. According to CW1, Norris and Orion were booking

revenue accruals and cost accruals for all regions without supporting documentation. CW1

stated that Norris did not understand the requirements governing revenue recognition, and that

Norris and Orion were recognizing revenue on projects outside of what was authorized on the

Company’s contracts. CW1 stated that an accrual spreadsheet and the month-end workbook

were falsified to support false journal entries to the general ledger. As a result, according to

CW1, Orion was improperly recognizing revenue on work that had not yet been completed.

Additionally, CW1 stated that Norris told CW1 that Norris could recognize any revenue she

needed in order to “make the numbers work.”

       31.    Additionally, CW1 stated that Norris had set up a spreadsheet that contained

contracts, amounts associated with the contracts, and the adjustments made regarding the

contracts. CW1 said that the contracts involved Chevron, Exxon, and the Lafayette Regional

Airport, among others. According to CW1, Assistant Controller Ashley Claypole used the

spreadsheet to make general ledger entries, and the adjustments were made to book accruals to
increase the Company’s Earnings Before Interest Taxes Depreciation and Amortization

(“EBITDA”). CW1 stated that Orion’s motivation in making these improper adjustments was to

be able to show a falsified profit and loss statement to enable Orion to meet its debt covenants.

CW1 stated that CFO DeAlmeida was involved in the falsification of the Company’s accrual

spreadsheet and the month-end workbook. CW1 also stated that the Company falsified the

Company’s records so that executives could receive their bonuses.

       32.    CW1 stated further that when CW1 became aware of the fraud around January

2018, CW1 called an internal whistleblower hotline. CW1 stated that CW1 spoke directly with

CFO DeAlmeida and told him that the conduct that CW1 witnessed was improper. CW1 also

said that CW1 reported the improper conduct to Jason Rash, who served as an external auditor at

                             AMENDED CLASS ACTION COMPLAINT
                                           11
    Case 4:19-cv-01337 Document 23 Filed on 10/04/19 in TXSD Page 13 of 44




KPMG.

       33.     CW1 also stated that CW1 participated in a meeting with CFO DeAlmeida and

Director of Human Resources (“HR”) Jenifer Lake (“Lake”) in December 2017 involving a

dredging project in the Company’s Gulf Coast Region known as the Eastwest Jones Project.

CW1 stated that at the time, CFO DeAlmeida and Orion were attempting to make a $1 million

“adjustment” to recognize revenue despite the fact that CW1 never received the necessary

paperwork to support the claim that the project had been completed. According to CW1, at the

time the project was only about 40% completed. CW1 said that Orion made the adjustments to

book accruals to increase the Company’s EBITDA. CW1 stated further that dredging projects

were low-margin, and that the Company was having a difficult time coming up with enough

costs to justify the recognition since the actual expenses were only a few thousand dollars.

       34.     CW2 served as Orion’s Division Controller for the Company’s Marine Group

from October 2017 to March 2018. CW2’s responsibilities included working on the costs for the

Company’s marine side of the business. CW2 was also responsible for combining revenue

reports submitted to CW2 from Regional Controllers in Washington, Houston, and Florida to

devise the Company’s divisional revenue.

       35.     CW2 stated that in 2017, CW2 also reported that the Company was engaged in

fraud with respect to revenue recognition. Specifically, CW2 stated that in October 2017 –
during the preparation of information for the fourth quarter of 2017 – CW2 found that the

revenue that Orion had been reporting was significantly more than the Company had actually

received.    CW2 also observed that the Company’s improper revenue recognition had been

occurring period after period. CW2 stated further that Orion’s Regional Controllers were not

making their numbers and, as a result, Orion’s executives – including VP of Accounting Norris –

were engaged in manipulating the Company’s revenue results. CW2 stated further that CW2

discussed the overstatements with Erin Fazio, who served as Orion’s Financial Planning and

Analysis Manager, and Anthony Randazzo, who served as the Company’s Senior Internal Audit

Manager.



                              AMENDED CLASS ACTION COMPLAINT
                                            12
    Case 4:19-cv-01337 Document 23 Filed on 10/04/19 in TXSD Page 14 of 44




       36.     CW2 also stated that CW2 reported the fraud regarding Orion’s revenue

recognition to Norris, Randazzo, and Brian Hayden (“Hayden”), who served as the Company’s

VP of Internal Audit. CW2 stated that Hayden began a formal investigation that was conducted

by the external auditors at KPMG. CW2 stated that Director of HR Lake and Human Resources

Manager Iris Edelen were heavily involved in the investigation. CW2 stated that CW2 was

interviewed by Lake in connection with the investigation.

       37.     As a result, Defendants failed to disclose to investors: (1) that the Company had

overstated goodwill in certain periods; (2) that the Company had overstated accounts receivable

in certain periods; (3) that the Company lacked effective internal control over financial reporting,

including over goodwill impairment testing and allowance for doubtful accounts; (4) that, as a

result, the required adjustments would materially impact the Company’s financial results; and (5)

that, as a result of the foregoing, Defendants’ positive statements about the Company’s business,

operations, and prospects were materially misleading and/or lacked a reasonable basis.

       38.     On May 3, 3018, the Company issued a press release announcing the Company’s

financial results for the first quarter of 2018.     Within the press release, Orion stated the

following:
       During the first quarter, we had solid execution with continued strong market
       drivers,” said Mark Stauffer, Orion Group Holding’s President and Chief
       Executive Officer. “While weather patterns impacted production in our Concrete
       segment, our Marine segment experienced solid execution. Overall, we remain
       pleased with the end market drivers across our business, and continue to expect
       2018 will see improvements over 2017.”

       39.     On May 4, 2018, the Company filed its quarterly report on Form 10-Q with the

SEC for the period ended March 31, 2018, in which it reported $136.8 million revenue, $4.1

million net income, $69.48 million goodwill, and $72.71 million accounts receivable. The report

also stated the following:
       At March 31, 2018, goodwill totaled $69.5 million, of which $33.8 million relates
       to the marine segment and $35.7 million relates to the concrete segment.

       As discussed previously in Note 2, goodwill is reviewed at a reporting unit level
       for impairment annually as of October 31st or whenever circumstances arise that
       indicate a possible impairment might exist. Test of impairment requires a two-

                              AMENDED CLASS ACTION COMPLAINT
                                            13
    Case 4:19-cv-01337 Document 23 Filed on 10/04/19 in TXSD Page 15 of 44




       step process to be performed to analyze whether or not goodwill has been
       impaired. The first step of this test, used to identify potential impairment,
       compares the estimated fair value of a reporting unit with its carrying amount.
       The second step, if necessary, quantifies the impairment. No indicators of
       goodwill impairment were identified during the three months ended March 31,
       2018.

       40.     Additionally, the Company’s Form 10-Q filed with the SEC on May 4, 2018 also

contained signed certifications pursuant to the SOX by the Individual Defendants stating that the

financial information contained in the Form 10-Q was accurate and disclosed any material

changes to the Company’s internal control over financial reporting as well as “[a]ny fraud,

whether or not material, that involves management or other employees who have a significant
role in the registrant’s internal control over financial reporting.”

       41.     In a Research Update dated May 3, 3018 entitled “Q118 Is A Good Start; ORN

Remains Positive,” Stonegate Capital Markets (“Stonegate”) stated the following:
       We believe Orion reported good results in Q1F18. While the quarterly results of
       the Concrete segment did experience some negative impacts due to weather,
       ORN’s aggregate results exceeded expectations. Additionally, given the macro
       backdrop and overall bid opportunities, ORN’s management remains confident in
       F18 and reiterated its guidance.

       Q1F18 results exceed estimates - Orion reported Q1F18 revenue, EBITDA, and
       adjusted EPS of $136.8M, $7.6M, and $0.14, respectively. This compared to our
       estimates of $135.0M, $6.1M, and $(0.07), respectively. Consensus estimates
       were $139.6M, $5.3M, and $(0.09), respectively. While the Marine group revenue
       was a bit lower than we expected, the Concrete segment performed better than we
       modeled, despite weather related events causing delays. Business mix also helped
       gross margins. While SG&A was lower than we modeled, we believe the drivers
       (lower bonus accrual and cost reductions) were more 1x in nature. Lastly, we note
       that reported EPS was positively impacted by a 1x $5.8M gain from a legal
       settlement related to a market data loss that caused ORN’s to miss various
       bid/revenue opportunities. Excluding the gain, and using a 27% tax rate, we
       estimate EPS at $0.00, which still outperforms our and consensus estimates.

       Backlog and bids look positive – Q1F18 bids in the quarter were at 747M with
       successful bids at 132M. These figures led to a book-to-bill rate of 0.96x and a
       win rate of 17.7%. This compares favorably to Q4F17 and Q1F17 book-to-
       bill/win rates of 0.86x/23.1% and 0.72x/15.0%, respectively. Bids outstanding in
       Q1F18 were at 886M which compares favorably to Q4F17 and Q1F17 bids
       outstanding of 605M and 863M, respectively. While the recent trend in backlog
       over the past few quarters has been downward, management did note the natural
       volatility in lettings. Additionally, management noted a large project that was won

                               AMENDED CLASS ACTION COMPLAINT
                                             14
    Case 4:19-cv-01337 Document 23 Filed on 10/04/19 in TXSD Page 16 of 44




       at the end of F16 raised backlog substantially in the 1H17, thereby creating a
       tough comp. Nonetheless, management remained confident in the opportunities it
       sees going forward.

       Management remains confident – Throughout the call, management remained
       confident in its long-term prospects. First, ORN believes the positive
       macroeconomic backdrop should prove beneficial to the bid market and create
       opportunities. Next, while the concrete segment continues to experience some
       competitive pressure in Houston, ORN believes this situation is short-term in
       nature and ORN continues to see positive trends in Central Texas. Lastly, ORN
       remains positive on its newly created industrial segment and the progress it’s
       making. Given this confidence, management reiterated its F18 EBITDA guidance
       of $30M to $40M. We note the guidance is exclusive of the $5.8M legal
       settlement.

       Valuation - We are using a DCF and comparison analysis to help frame
       valuation. Our DCF analysis produces a valuation range of $8.00 to $14.00 with
       the midpoint at $10.00. Our EV/EBITDA valuation method results in a range of
       $6.00 to $11.00 with a midpoint at $8.00.

       42.     The above statements identified in ¶¶38-40 were materially false and/or

misleading, and failed to disclose material adverse facts about the Company’s business,

operations, and prospects. Specifically, as stated more fully within ¶¶28-37, 60, 65-66, contrary

to Defendants’ representations, the accounts of former Orion employees – as well as the

Company’s subsequent admissions – demonstrate the false and misleading nature of Defendants’

statements, and that Defendants made such statements with scienter.

       43.     On August 2, 2018, Orion issued a press release announcing the Company’s
financial results for the second quarter of 2018. Within the press release, the Company stated the

following:
       Credit Facility

       Subsequent to the end of the second quarter 2018, the Company amended its
       Credit Agreement. The goal of this amendment was to provide the Company with
       greater flexibility, while reducing overall cost. The amendment converts the
       existing $185 million Credit Facility to a $160 million Credit Facility of which
       $60 million is a term loan and $100 million is a revolver. The amendment also
       extends the Credit facility to 2023 and reduces the required term loan
       amortization. The leverage ratio requirements remain unchanged at 3.0 times the
       trailing twelve months adjusted EBITDA. Additionally, the new facility reduces
       the overall interest expense at higher leverage ratios. Due to the extension of this
       facility and other changes in terms, the Company will account for the amendment


                             AMENDED CLASS ACTION COMPLAINT
                                           15
    Case 4:19-cv-01337 Document 23 Filed on 10/04/19 in TXSD Page 17 of 44




       as a debt extinguishment and expense the remaining unamortized fees from the
       original facility. As a result of this non-cash charge, interest expense in the third
       quarter of 2018 will be higher by approximately $2.1 million. The new fees
       associated with the amendment are approximately $0.9 million and will be
       amortized over the new term, or five years. Total debt outstanding subsequent to
       the transaction is $90 million, with approximately $70 million available under the
       revolving Credit Facility. The Company is pleased with the continued robust
       support from its lenders and looks forward to maintaining a long relationship with
       its bank group.

       44.       Also on August 2, 2018, Orion held a conference call to discuss the Company’s

financial results for the second quarter of 2018. During the conference call, the Company stated

the following:


       CHRISTOPHER J. DEALMEIDA, EXECUTIVE VP, CFO & TREASURER,
       ORION GROUP HOLDINGS, INC.:

                                              * * *

       Subsequent to the end of second quarter, we amended our credit agreement
       with the goal of providing greater flexibility while reducing overall costs. This
       amendment converts the existing $185 million credit facility to a $160 million
       credit facility, of which $60 million is a term loan and $100 million is a
       revolver.

       Additionally, the amendment extends the credit facility to 2023 and reduces
       required term loan amortization. Our leverage ratio requirements remain
       unchanged at 3x of trailing 12-month adjusted EBITDA. Additionally, this
       amendment reduces the overall interest expense and higher leverage ratios.

       Due to the extension of this facility and related terms, we will be extinguishing
       the remaining unamortized fees from the original facility. As a result, interest
       expense in the third quarter 2018 will be higher by approximately $2.1 million.
       The new fees associated with this amendment are approximately $900,000 and
       will be amortized over the new term, or 5 years.

       Total debt outstanding post the transaction is approximately $90 million, with
       approximately $70 million available under the revolving line of credit. We are
       pleased with this amendment and the flexibility it provides us. We also are
       pleased with the continued robust support from our lenders, and we look
       forward to a continued long relationship. We believe our liquidity position is
       more than adequate for general business requirements and for servicing our
       debt going forward. Additionally, our bonding program remains solid and is
       more than adequate to support our bid activity.



                              AMENDED CLASS ACTION COMPLAINT
                                            16
    Case 4:19-cv-01337 Document 23 Filed on 10/04/19 in TXSD Page 18 of 44




       45.     On August 3, 2018, the Company filed its quarterly report on Form 10-Q with the

SEC for the period ended June 30, 2018, in which it reported $159.8 million revenue, $2.25

million net income, $69.48 million goodwill, and $77.02 million accounts receivable. The report

also stated the following:
       At June 30, 2018, goodwill totaled $69.5 million, of which $33.8 million relates
       to the marine segment and $35.7 million relates to the concrete segment.

       As discussed previously in Note 2, goodwill is reviewed at a reporting unit level
       for impairment annually as of October 31 or whenever circumstances arise that
       indicate a possible impairment might exist. Test of impairment requires a two-
       step process to be performed to analyze whether or not goodwill has been
       impaired. The first step of this test used to identify potential impairment,
       compares the estimated fair value of a reporting unit with its carrying amount.
       The second step, if necessary, quantifies the impairment. No indicators of
       goodwill impairment were identified during the six months ended June 30,
       2018.

       46.     Additionally, the Company’s Form 10-Q filed with the SEC on August 3, 2018

also contained signed certifications pursuant to the SOX by the Individual Defendants stating

that the financial information contained in the Form 10-Q was accurate and disclosed any

material changes to the Company’s internal control over financial reporting as well as “[a]ny

fraud, whether or not material, that involves management or other employees who have a

significant role in the registrant’s internal control over financial reporting.”

       47.     In an August 3, 2018 Stonegate Research Update entitled “Solid Quarter and

EBITDA Guidance Raised,” Stonegate stated the following:
       Orion reported nice upside vs. our estimates and consensus. While parts of the
       Concrete business continue to experience margin pressure from a competitive
       environment, overall trends look positive. Furthermore, ORN management
       remains confident in the business environment. As a result, management
       increased its F18 EBITDA guidance range by $10M for F18.

       Solid Q2F18 results - Orion reported Q2F18 revenue, EBITDA, and adjusted
       EPS of $159.8M, $12.5M, and $0.08, respectively. This compared to our
       estimates of $150.5M, $8.1M, and $(0.01), respectively. Consensus estimates
       were $152.0M, $9.0M, and $0.01, respectively. Concrete led the upside with a
       $7M outperformance vs our model, followed by the Marine group. Gross margins
       also performed well driven by mix and better utilization levels. SG&A was in-line
       with estimates. As a result, the EBITDA and EPS beat was driven by the better
       revenue performance. We would note that ~$0.03 of the EPS upside was driven

                               AMENDED CLASS ACTION COMPLAINT
                                             17
    Case 4:19-cv-01337 Document 23 Filed on 10/04/19 in TXSD Page 19 of 44




       by a gain on an asset sale.

       Aggregate trends look positive – First. Q2F18 bids were at 668M with 145M
       successful bids. Book-to-bill was 0.91x and the win rate was 21.7%. This
       compares to F17 and Q1F18 book-to-bill/win rates of 0.87x/20.3% and
       0.96x/17.7%, respectively. Next, Q2F18 bids outstanding were at 1.0B, up from
       886M in Q1F18. Combined backlog and apparent low bidder levels where
       475.7M vs. 388.3M in Q1F18.

       Management positive on segment performance – The Marine side showed solid
       Q/Q revenue growth of 28.5% and Y/Y growth of 30.2%. We note that Q2F18
       and Q3F18 should show solid Y/Y growth rates as the year ago quarters were
       negatively impacted by permit delays and hurricanes. ORN continues to have a
       favorable outlook due to a positive macroeconomic backdrop that should prove
       beneficial to the bid market and create opportunities. Also, in July, the US Army
       Corp of Engineers announced $5B in funding for disaster recovery in Texas.
       While the concrete segment continues to experience competitive pressures in
       Houston, ORN believes this situation is turning. First, ORN stated that it’s
       starting to see the negative impacts from the hurricane and floods of last year
       work its way through the system. Additionally, project announcements have
       ticked up, and ORN is seeing an increase in architectural activity. Given these
       data points, ORN believes improvements should show in the 2H18 and into F19.

       Guidance increased – As a result of the YTD performance, current trends, and
       management’s outlook, ORN raised its EBITDA guidance range to $45M to
       $50M. Prior guidance was $30M to $40M, however, this excluded 1x gains. The
       new guidance is inclusive of these gains. Adjusting the prior guidance for 1x
       gains, shows that ORN raised its range by ~$10M.

       Valuation - We are using a DCF and comparison analysis to help frame
       valuation. Our DCF analysis produces a valuation range of $8.00 to $14.00 with
       the midpoint at $10.00. Our EV/EBITDA valuation method results in a range of
       $6.00 to $12.00 with a midpoint at $9.00.

       48.    The above statements identified in ¶¶43-46 were materially false and/or

misleading, and failed to disclose material adverse facts about the Company’s business,

operations, and prospects. Specifically, as stated more fully within ¶¶28-37, 60, 65-66, contrary

to Defendants’ representations, the accounts of former Orion employees – as well as the

Company’s subsequent admissions – demonstrate the false and misleading nature of Defendants’

statements, and that Defendants made such statements with scienter.




                             AMENDED CLASS ACTION COMPLAINT
                                           18
    Case 4:19-cv-01337 Document 23 Filed on 10/04/19 in TXSD Page 20 of 44




                                  The Truth Begins to Emerge
        49.     The truth began to emerge on October 18, 2018, when the Company announced

that it expected a significant revenue shortfall for third quarter 2018 due to production delays and

that it may perform an interim goodwill impairment test. In a press release, the Company stated,

in relevant part:
        During the third quarter 2018, the Company experienced unanticipated delays in
        commencing certain work due to customer schedules. The Company also
        experienced significant production delays in its Concrete segment, primarily due
        to continuous rain throughout its market areas in Texas, particularly during
        September. As a result, the timing of certain projects and opportunities has
        changed and the Company will see significant revenue shortfall in both segments,
        which will cause third quarter 2018 results to fall significantly below its
        expectations, anticipating a loss of ($0.20) – ($0.25) per share. Please note that
        these third quarter 2018 results are preliminary and therefore subject to the
        completion of customary quarterly closing and review procedures, including
        potentially performing an interim Goodwill test. Final third quarter results are
        expected to be announced on November 1, 2018.

        These delays due to customer schedules and weather patterns were outside the
        Company’s control. Given the quick cycle nature of its business, the Company
        reminds investors to focus on long-term results, rather than quarter to quarter
        fluctuations.

        Although the anticipated results for the third quarter are disappointing, the
        Company remains confident in its strategic plan, its long-term market outlook and
        its fundamental business drivers. During the third quarter the Company bid on
        approximately $871 million worth of opportunities and was successful on
        approximately $210 million, representing an overall win rate of 24.1%. In
        addition, the Company is confident in its outlook for future bid opportunities,
        including over $9 billion worth of potential opportunities the Company is
        currently tracking.

        “Despite delays during the third quarter, we remain confident with our long-term
        outlook due to our solid bid market and the second highest backlog in the
        Company’s history,” said Mark Stauffer, Orion Group Holding's President and
        Chief Executive Officer. “Overall, we continue to believe the Company has a
        solid strategic plan and a strong outlook, with solid prospects for continued
        bottom line improvement in the future. During the first half of 2018, we
        outperformed due to solid project execution, continued strong demand, and
        favorable working conditions. We continue to remain focused on managing cost
        and reducing underutilized assets.”

        50.     The same day, the Company announced that CFO DeAlmeida had resigned.



                              AMENDED CLASS ACTION COMPLAINT
                                            19
    Case 4:19-cv-01337 Document 23 Filed on 10/04/19 in TXSD Page 21 of 44




       51.    Also on October 18, 2018, Orion held a conference call to discuss the Company’s

preliminary financial results for the third quarter of 2018. During the conference call, the

Company stated the following:
       Now looking at the third quarter in more detail. During the quarter, we
       experienced delays in new project awards and customer schedules. As a
       reminder, we are a quick-turn business, with the average job only lasting 3 to 9
       months. As such, we head into any given period with only a portion of the total
       expected revenues in backlog, the remainder coming from the short cycle, quick-
       burn projects or other new awards.

       During the third quarter, particularly in our Marine segment, we saw
       significantly less short-cycle, quick-burn projects. However, these types of
       projects are continuing, and we expect to see a return to normal activity as we
       head into 2019.

       Additionally, customer schedules related to the timing of awards in some cases
       and permitting delays in other cases caused the timing of work burning during the
       quarter to be different than we originally planned. Also, we experienced
       significant production delays in our Concrete segment, primarily due to
       continuous rainfall across our market areas in Texas, particularly during
       September, which prevented us from executing our work and delayed projects in
       our backlog. In fact, September was our Concrete segment’s lowest volume of
       cubic yards placed in a month this decade, and we placed only a fraction of the
       normal average monthly volume of cubic yards. This, of course, impacted cost
       burn and revenue generation during the third quarter.

       Going forward, as weather patterns improve, we expect to return to our normal
       volume of cubic yard placement and all projects impacted will be completed as
       normal. Unfortunately, customer schedules and weather patterns are outside
       our control but nevertheless impact our results.

                                            * * *

       Additionally, we were in compliance with all loan covenants at the end of the
       third quarter, our balance sheet remains strong and we continue to have positive
       cash flow. Please note that these third quarter 2018 results are preliminary and
       therefore, subject to the completion of our normal and customary quarterly
       closing and review procedures, including potentially performing an interim
       goodwill test. Also, we will update our EBITDA guidance for the full year of
       2018 on the full earnings call, which we expect to hold on November 1.

       I continue to be focused on moving our company forward, positioning us for
       success and increasing shareholder value. I’m confident in our strategic plan, our
       long-term market outlook and our fundamental business drivers.

       Separately and completely unrelated to the announcement of preliminary results

                            AMENDED CLASS ACTION COMPLAINT
                                          20
    Case 4:19-cv-01337 Document 23 Filed on 10/04/19 in TXSD Page 22 of 44




       for the third quarter, Chris DeAlmeida has decided to leave the company after
       November 2, 2018, to start a new opportunity with a private company that is not a
       competitor.

                                              * * *

       52.    An October 18, 2018 Research Update from Stonegate entitled “Quarter Volatility

Negatively Hits Q318” stated the following:
       This morning, Orion preannounced its Q3F18 with weaker than expected results.
       While management remains confident in its long-term strategy, unforeseen
       customer project delays, new project award delays, and negative weather impacts
       caused Orion to lower expectations for Q3F18. Additionally, the Company
       announced its CFO, Chris DeAlmeida, is leaving Orion on November 2 to pursue
       another opportunity.

       Key takeaways
       •     Orion is expecting Q3F18 EPS in the range of $(0.20) - $(0.25)
       •     Orion will update its F18 EBITDA guidance on its Nov 1st EPS call
       •     Drivers of drop in results include: (1) delays in customer project
             schedules; (2) weaker than expected new project awards; (3) significant
             weather (rain) in Texas caused delays in concrete segment
       •     Both segments are expected to see a “significant” revenue shortfall in
             Q3F18
       •     Total Q3F18 revenue expected to show a Y/Y decline
       •     New project award delays most pronounced in Marine segment
       •     Orion believes delays in new project awards are temporary and expects a
             return to normal activity in 2019
       •     In Q3F18, Orion bid on $871M opportunities and won $210M for a win
             rate of 24.1%
       •     Mr. DeAlmeida is leaving on Nov 2nd to take another position at a
             private, non-competitor company
       •     Orion promoted its VP of Finance, Mr. Robert Tabb, as interim CFO
       •     Orion is seeking a new CFO from internal and external candidates

       Changes to model
       We are dropping our numbers to better align with Q3F18 guidance. Additionally,
       as October has also experienced some significant rain patterns in Texas, we are
       also dropping our expectations for Q4F18. Furthermore, we assume the F18
       delayed projects are pushed into F19. We also assume new project award activity
       for the Marine segments normalizes in F19. As such, we push most of the revenue
       we expected in F18 into F19 and attempt to follow normal seasonal patterns.

       Valuation - We are using a DCF and comparison analysis to help frame
       valuation. Our DCF analysis produces a valuation range of $8.00 to $14.00 with
       the midpoint at $10.00. Our EV/EBITDA valuation method results in a range of
       $8.00 to $15.00 with a midpoint at $11.00.


                            AMENDED CLASS ACTION COMPLAINT
                                          21
    Case 4:19-cv-01337 Document 23 Filed on 10/04/19 in TXSD Page 23 of 44




       53.    On this news, the Company’s share price fell $0.68, or over 10%, to close at $6.11

per share on October 18, 2018, on unusually heavy trading volume.

       54.    On November 1, 2018, Orion issued a press release announcing the Company’s

financial results for the third quarter of 2018. Within the press release, the Company stated the

following:
       HOUSTON, TEXAS, November 1, 2018 – Orion Group Holdings, Inc. (NYSE:
       ORN) (the “Company”), a leading specialty construction company, today reported
       net loss of $6.4 million, ($0.22 diluted loss per share) for the three months ended
       September 30, 2018. These results compare to net loss of $5.0 million, ($0.18
       diluted loss per share) for the same period a year ago.

       “Despite customer scheduling and weather delays during the third quarter, we
       remain bullish on the long-term outlook of the Company due to our solid bid
       market and second highest backlog in Company’s history,” said Mark Stauffer,
       Orion Group Holding’s President and Chief Executive Officer. “Our Marine
       segment continues to see strong demand and we continue to have solid project
       execution. As previously noted, during the third quarter, we experienced delays
       in new project awards as well as customer permitting delays. Additionally, our
       Concrete segment experienced project delays due to continuous rain patterns
       throughout Texas in August and September. Given the quick cycle nature of our
       business, we encourage investors to focus on long term results, as we do, rather
       than quarter to quarter fluctuations.”

       Consolidated Results for Third Quarter 2018 compared to Third Quarter
       2017

       •      Contract revenues were $125.1 million, a decrease of 10.8% as compared
              to revenues of $140.2 million. The decrease is primarily attributed to the
              timing and mix of projects and weather patterns in Texas.

       •      Gross profit was $5.9 million, as compared to gross profit of $10.8
              million. Gross profit margin was 4.7% as compared to 7.7%. This
              decrease is primarily attributed the timing and mix of projects and weather
              patterns in Texas. Selling, General and Administrative expenses were
              $14.4 million as compared to $16.5 million. The decrease is driven by cost
              saving initiatives and decreased legal fees.

       •      Operating loss was $7.4 million as compared to an operating loss of $5.4
              million.

       •      EBITDA was $0.7 million, representing a 0.5% EBITDA margin as
              compared to EBITDA of $2.0 million, or 1.4% EBITDA margin.




                             AMENDED CLASS ACTION COMPLAINT
                                           22
Case 4:19-cv-01337 Document 23 Filed on 10/04/19 in TXSD Page 24 of 44




  Segment Results for Third Quarter 2018 Compared to Third Quarter 2017

  Marine Segment

  •      Contract revenues were $63.5 million, a decrease of 7.2% as compared to
         $68.4 million. The decrease is primarily attributed to the timing and mix
         of projects driven by customer schedules.

  •      Operating loss was $5.6 million, as compared to an operating loss of $9.8
         million. The increase is attributed to the three Hurricanes that impacted
         roughly eighty percent of Marine operations in the third quarter of last
         year.

  •      EBITDA was $2.5 million, representing a 4.0% EBITDA margin as
         compared to $(2.4) million EBITDA and a (3.5)% EBITDA margin.

  Concrete Segment

  •      Contract revenues were $61.6 million, a decrease of 14.2%, as compared
         to $71.8 million. The decrease is primarily attributed to delays caused by
         continuous rain patterns throughout the Texas market during August and
         September.

  •      Operating loss was $1.8 million, as compared to operating income of $4.5
         million. The decrease is primarily attributed to delays caused by
         continuous rain patterns throughout Texas during August and September.

  •      EBITDA was $(1.9) million, representing a (3.0)% EBITDA margin as
         compared to $4.4 million EBITDA and an 6.1% EBITDA margin.

  Backlog

  Backlog of work under contract as of September 30, 2018 was the Company’s
  second highest backlog in its history at $426 million and an increase of 11.2%
  compared with backlog under contract at September 30, 2017 of $383 million. Of
  the September 30, 2018 backlog, $238.1 million was attributable to the Marine
  segment, while $187.9 million was attributable to the Concrete segment. The
  increase in backlog is due to the timing and mix of project awards and continues
  to support the Company’s positive outlook. Currently, the Company has $1.1
  billion worth of bids outstanding, including approximately $63 million on which
  it is the apparent low bidder, or have been awarded subsequent to the end of the
  third quarter, of which approximately $58 million pertains to the Marine segment
  and approximately $5 million to the Concrete segment.

  “During the third quarter, we bid on approximately $871 million and were
  successful on approximately $210 million,” said Chris DeAlmeida, Orion Group
  Holding’s Executive Vice President and Chief Financial Officer. “This resulted
  in a 1.68 times book-to-bill ratio and a win rate of 24.1%. In the Marine segment,

                       AMENDED CLASS ACTION COMPLAINT
                                     23
Case 4:19-cv-01337 Document 23 Filed on 10/04/19 in TXSD Page 25 of 44




  we bid on approximately $341 million during the third quarter 2018 and were
  successful on $117 million, which translated into a 1.84 times book-to- bill ratio
  and a win rate of 34.3%. The Concrete segment bid on approximately $530
  million in work while being awarded approximately $93 million. This yielded a
  1.52 times book-to-bill ratio and a win rate of 17.5%.”

  Backlog consists of projects under contract that have either (a) not been started, or
  (b) are in progress and not yet complete, and the Company cannot guarantee that
  the revenue projected in its backlog will be realized, or if realized, will result in
  earnings. Backlog can fluctuate from period to period due to the timing and
  execution of contracts. Given the typical duration of the Company’s projects,
  which generally range from three to nine months, the Company’s backlog at any
  point in time usually represents only a portion of the revenue it expects to realize
  during a twelve-month period.

  Business Sector Overviews

  The Infrastructure sector, which consists of the Marine segment, provides both
  public and private opportunities to maintain and expand marine facilities on and
  over U.S. waterways. Market fundamentals in this segment continue to provide
  promising opportunities for future jobs. Specifically, expansion of private sector
  waterside facilities continues, with solid demand from private recreational
  customers, including bid opportunities for cruise industry infrastructure, as well as
  continued solid demand from the downstream energy sector.

  The Building sector, which consists of the Concrete segment, continues to see
  solid demand as its three major metropolitan markets retain their positions as
  leading centers for population growth and business expansion. Population growth
  is driving new distribution centers, office expansion, retail and grocery
  establishments, multi-family housing units, educational facilities and medical
  facilities. In Houston, the Company continues to experience competitive pressure
  in the market but expects to maintain market share. The Company continues to
  focus on expanding its market share in the Dallas-Fort Worth market, including
  adding structural opportunities. Also, solid growth opportunities are expected in
  the Central Texas market, as the Company continues to see fundamentally strong
  end market drivers.

  In the Industrial sector, the Company continues its greenfield expansion by
  combining talent and resources from the Marine segment and Concrete segment
  to execute and pursue foundation and other work inside the industrial
  environment. The Company is currently executing industrial projects with several
  additional bids and bid opportunities developing. The Company continues to
  expect the massive long-term petrochemical driven opportunities along the Gulf
  Coast to provide significant project opportunities with outpaced growth in the
  petrochemical industry.




                        AMENDED CLASS ACTION COMPLAINT
                                      24
    Case 4:19-cv-01337 Document 23 Filed on 10/04/19 in TXSD Page 26 of 44




       Outlook

       “During the first six months of 2018, we experienced solid project execution,
       continued strong demand, and favorable working conditions,” stated Mr. Stauffer.
       “While we experienced some delays that adversely effected our results in the third
       quarter and may impact the fourth quarter, these are related to the timing of
       awards, weather, and the natural quick cycle nature of our business. Year to date,
       we have had improved performance with top line and bottom line growth and we
       remain optimistic about the long-term outlook for our business. We continue to
       remain focused on cost controls as well as reducing underutilized assets. Our
       strategic plan is working, we are headed in the right direction, we remain focused
       on increasing shareholder value and we continue to believe the Company has a
       strong outlook, with solid prospects for continued bottom line growth in the
       future. Currently, we have $1.1 billion worth of total bids outstanding. However,
       given the impacts from the third quarter, we will not meet our EBITDA outlook
       for 2018 as previously anticipated. Currently, we believe our full year 2018
       EBITDA outlook will be in the range of the high twenties to low thirties.”

       55.       On November 1, 2018, Orion held a conference call to discuss the Company’s

financial results for the third quarter of 2018. During the conference call, the Company stated

the following:
       ROBERT L. TABB, INTERIM CFO, ORION GROUP HOLDINGS, INC.:

                                             * * *

       As a reminder, during the third quarter 2018, we amended our credit agreement
       with the goal of providing greater flexibility, while reducing overall costs. This
       amendment converted the existing $185 million credit facility to a $160 million
       credit facility, of which $60 million is a term loan and $100 million is a revolver.

       Due to this extension of this credit facility and related terms, we extinguished the
       remaining unamortized fees from the original facility. As a result, interest in the
       third quarter 2018 was higher by approximately $2.1 million. The new fees
       associated with the amendment are approximately $900,000 and will be amortized
       over the new term or 5 years.

       Going forward, we will continue to focus on paying down debt with excess free
       cash flows. We believe our liquidity position is more than adequate for general
       business requirement and for servicing our debt going forward. Additionally,
       our bonding program remains solid and is more than adequate to support our
       bid activities.

       56.       A November 1, 2018 Stonegate Research Update entitled “Q3F18 Reported;

Looking to F19” stated the following:


                              AMENDED CLASS ACTION COMPLAINT
                                            25
Case 4:19-cv-01337 Document 23 Filed on 10/04/19 in TXSD Page 27 of 44




  Orion reported an EPS loss that was in-line with its negative preannouncement on
  October 18. As a reminder, unforeseen customer project delays, new project
  award delays, and negative weather impacts drove ORN to lower its expectations
  for Q3F18. While management continues to remain confident in its long-term
  strategy and opportunities, given Q3F18 results and current short-term
  expectations, ORN dropped its F18 EBITDA guidance.

  Q3F18 results
  Orion reported Q3F18 revenue, EBITDA, and adjusted EPS of $125.1M, $0.7M,
  and $(0.22), respectively. The EPS was in-line with ORN preannounced results on
  Oct 18th. We note that revenue was a bit short of our updated numbers by $10M
  and GPM was lower than we expected as well (4.7% vs. 7%). EBITDA, however,
  was better than our updated model as ORN held spending at the SG&A line in
  check and ORN recognized $1M in asset sale gains.

  Backlog and bids look positive
  Despite the quarterly volatility, ORN showed positive movement in bids
  outstanding and backlog. Bids outstanding at Q3F18 stood at $1.1B, up from $1B
  in Q218 and $0.97M in Q317. Q3F18 backlog was $426M. This compares to
  $341M in Q218 and $383M in Q3F17. We estimate delayed project starts that
  negatively impacted Q3F18 results likely added ~$20M to backlog (projects
  didn’t start). Excluding this estimate, Q3F18 backlog still looks healthy and
  trending in the right direction. Book to bill was 1.68x and the win rate in Q3F18
  was 24.1%.

  Management continues to look long-term
  As the timing of project starts can sometimes cause swings, quarterly volatility is
  likely to continue for ORN. Additionally, ORN has no control over weather
  events that cause delays in projects. We note that for the past 3 years, ORN has
  experienced some external weather event that caused volatility. Nonetheless,
  ORN management continues to focus on its strategic vision of being a leading
  specialty construction company. ORN continues to believe that the
  macroeconomic trends and demand picture looks positive for its Infrastructure
  group (Marine) and Building group (Concrete). Furthermore, its new Industrial
  group has lots of promise.

  F18 guidance updated
  Because of the YTD performance, current trends, and management’s outlook,
  ORN dropped its F18 EBITDA guidance to a range of “upper 20’s to low 30’s”.
  Prior guidance was $45M to $50M, which included 1x gains. We adjusted our
  model to updated guidance.

  Valuation
  We are using a DCF and comparison analysis to help frame valuation. Our DCF
  analysis produces a valuation range of $6.00 to $12.00 with the midpoint at $9.00.
  Our EV/EBITDA valuation method results in a range of $6.00 to $12.00 with a
  midpoint at $9.00.


                        AMENDED CLASS ACTION COMPLAINT
                                      26
    Case 4:19-cv-01337 Document 23 Filed on 10/04/19 in TXSD Page 28 of 44




       57.     On November 2, 2018, the Company filed its quarterly report on Form 10-Q with

the SEC for the period ended September 30, 2018, in which it reported $125.1 million revenue,

$6.36 million net loss, $69.48 million goodwill, and $81.18 million accounts receivable. As to

goodwill impairment testing, the report stated, in relevant part:
       During the three months ended September 30, 2018, the Company identified
       potential indicators of impairment to goodwill for both its marine and concrete
       reporting units, including operating losses within each segment and adjusted
       forecasted earnings for the full fiscal year. As such, the Company performed a
       qualitative assessment and certain sensitivity analysis to determine whether it was
       more likely than not that goodwill was impaired. After evaluating all events,
       circumstances and factors which could affect the significant inputs used to
       determine fair value, the Company determined it was not more likely than not
       that an impairment existed at either reporting unit. The Company did not
       progress to subsequent steps of impairment testing and plans to perform its annual
       impairment testing as of October 31.

       58.     Additionally, the Company’s Form 10-Q filed with the SEC on November 2, 2018

also contained signed certifications pursuant to the SOX by the Individual Defendants stating

that the financial information contained in the Form 10-Q was accurate and disclosed any

material changes to the Company’s internal control over financial reporting as well as “[a]ny

fraud, whether or not material, that involves management or other employees who have a

significant role in the registrant’s internal control over financial reporting.”

       59.     The above statements identified in ¶¶49, 51, 54-55, and 57-58 were materially

false and/or misleading, and failed to disclose material adverse facts about the Company’s
business, operations, and prospects. Specifically, as stated more fully within ¶¶28-37, 60, 65-66,

contrary to Defendants’ representations, the accounts of former Orion employees – as well as the
Company’s subsequent admissions – demonstrate the false and misleading nature of Defendants’

statements, and that Defendants made such statements with scienter.

                            Disclosures at the End of the Class Period
       60.     On March 18, 2019, the Company revealed that it would be unable to timely file

its annual report due to “extended evaluations of goodwill impairment testing and income tax

adjustments, among other things” and that it expected to report a net loss. In a Form 12b-25

Notification of Late Filing filed with the SEC, the Company stated, in relevant part:


                               AMENDED CLASS ACTION COMPLAINT
                                             27
    Case 4:19-cv-01337 Document 23 Filed on 10/04/19 in TXSD Page 29 of 44




       Orion Group Holdings, Inc. (the “Company”) is unable, without unreasonable
       effort or expense, to file its Annual Report on Form 10-K for the year ended
       December 31, 2018 (“Annual Report”),within the prescribed time period (by
       March 18, 2019) resulting from unanticipated delays that have impacted our
       ability to timely prepare our financial statements and complete our assessment of
       the effectiveness of internal controls over financial reporting in order for our
       auditors to perform all their required procedures. The delays resulted from
       extended evaluations of goodwill impairment testing and income tax adjustments,
       among other things. The Company expects to file its Annual Report on Form 10-
       K within the prescribed time allowed pursuant to Rule 12b-25 (by April 2, 2019).

       As a result of the matters discussed in Part III above, the Company is not in a
       position to provide any specific estimate or anticipated changes in results of
       operations from the corresponding period for the last fiscal year that will be
       reflected in the financial statements to be included in the 2018 Annual Report on
       Form 10-K.

       The Company expects that a significant change in results of operations from the
       corresponding period for the last fiscal year will be reflected in its financial
       statements. The Company expects to report an operating loss and net loss for the
       year ended December 31, 2018. These expected results are significantly lower
       than the operating income and net income reported in the prior fiscal year,
       primarily due to: (1) the impairment of goodwill during the year ended December
       31, 2018, as a result of a decline in market capitalization, (2) unfavorable changes
       in our estimates on construction projects in both the marine and concrete
       segments, and (3) taking a reserve on certain customer disputed accounts
       receivables.

       61.      On this news, the Company’s share price fell $0.52, or over 12%, to close at $3.72

per share on March 18, 2019, on unusually heavy trading volume.

       62.      On March 26, 2019, the Company reported $94.4 million net loss for the fourth

quarter 2018 due to certain non-cash charges, including a $69.5 million goodwill impairment

charge. In a press release announcing the fourth quarter and full year 2018 financial results, the

Company stated, in relevant part:
       Fourth Quarter Highlights

             Contract revenues were $99.2 million for the fourth quarter of 2018 compared
             to $162.2 million for the fourth quarter of 2017. Revenues were impacted by
             continued negative weather patterns in Texas, as well as adjustments of
             estimates on certain projects.

             Operating loss was $104.8 million for the fourth quarter of 2018 compared to
             operating income of $10.8 million for the fourth quarter of 2017.



                              AMENDED CLASS ACTION COMPLAINT
                                            28
Case 4:19-cv-01337 Document 23 Filed on 10/04/19 in TXSD Page 30 of 44




      Net loss was $94.4 million ($3.32 diluted loss per share) for the fourth quarter
      of 2018 compared to net income of $9.5 million ($0.34 diluted earnings per
      share) for the fourth quarter of 2017.

      The fourth quarter 2018 operating loss and net loss included non-cash charges
      totaling $96.5 million ($2.65 per diluted share) related to the impairment of
      goodwill ($69.5 million), customer-driven cost overruns on certain projects
      ($22.8 million), and reserve on disputed accounts receivables ($4.3 million).
      (Please see page 9 of this release for a reconciliation of Adjusted Net Loss.)

      EBITDA, adjusted to exclude the impact of the aforementioned charges and
      other non-recurring costs, was $2.5 million in the fourth quarter of 2018,
      which compares to adjusted EBITDA of $17.9 million for the fourth quarter
      of 2017. (Please see page 10 of this release for an explanation of EBITDA,
      Adjusted EBITDA and a reconciliation to the nearest GAAP measure.)

      Backlog expanded to an all-time high of $441 million on a fourth quarter
      book-to-bill of 1.14x.

  “We remain focused on the operational transformation underway throughout our
  Company, which we believe will become increasingly evident as 2019
  progresses,” stated Mark Stauffer, Orion Group Holding’s President and Chief
  Executive Officer. “Our reported results for the fourth quarter were impacted by
  shifts in the timing of the commencement of several Marine projects, as well as
  weather-related delays for our concrete operations as a result of heavy rains and
  disruptive weather patterns throughout our key Texas markets. These were issues
  that began in the third quarter of 2018 and, unfortunately, they persisted
  through the final months of the year, which we indicated were a risk when we
  reported our third quarter results in November. Additionally, our fourth quarter
  results included non-cash charges for the impairment of goodwill, as well as a
  write-down of revenues as a result of losses in our Marine segment resulting
  from cost overruns on certain projects created by customer schedules, customer
  delays, and other customer impacts to production. We are seeking recovery
  through change orders for these cost overruns, however we cannot assure
  recovery at this time.”

                                        * * *

  •      Contract revenues were $99.2 million, a decrease of 38.8%, as compared
         to $162.2 million. The decrease is primarily attributable to a $22.8
         million charge related to customer-driven cost overruns on certain
         projects in the Marine segment, coupled with the impact of continued
         rainy weather patterns in Texas in the Concrete segment.

  •      Gross (loss) profit was $(20.9) million, as compared to $27.8 million.
         Gross (loss) profit margin was (21.0)%, as compared to 17.1%. The
         decrease reflects the aforementioned decline in contract revenues, along
         with a $22.8 million charge related to customer-driven cost overruns on


                        AMENDED CLASS ACTION COMPLAINT
                                      29
    Case 4:19-cv-01337 Document 23 Filed on 10/04/19 in TXSD Page 31 of 44




              certain projects in the Marine segment and a $4.3 million non-cash charge
              for reserves on disputed accounts receivables.

       •      Selling, General, and Administrative expenses were $15.2 million, as
              compared to $17.0 million. The decrease is driven by cost saving
              initiatives and decreased legal fees.

       •      Operating loss was $104.8 million as compared to operating income of
              $10.8 million. The operating loss in the fourth quarter of 2018 reflects the
              aforementioned contract adjustments of $22.8 million, the goodwill
              impairment charge of $69.5 million, and the $4.3 million non-cash charge
              for reserves on disputed accounts receivables.

       •      EBITDA was $(94.1) million, representing a (94.8)% EBITDA margin, as
              compared to EBITDA of $17.9 million, or 11.1% EBITDA margin. When
              adjusted for the aforementioned non-cash charges and other non-recurring
              costs, adjusted EBITDA for the fourth quarter of 2018 was $2.5 million,
              representing a 2.5% EBITDA margin.

       63.    On this news, the Company’s share price fell $0.22, or nearly 7%, to close at

$2.97 per share on March 26, 2019, on unusually heavy trading volume.

       64.    On March 26, 2019, Stonegate issued a Research Update entitled “Q4F18 Clears

the Deck” in which Stonegate stated the following:
       Orion reported Q4F18 results that were negatively impacted by various charges
       including customer driven cost overruns and a goodwill impairment.
       Compounding the negative results in the quarter where weather delays along with
       continued additional project delays. As a result of the above, results
       underperformed. Management continues to remain confident in its long-term
       strategy and opportunities. Furthermore, Orion expects to detail its strategic
       review to drive improving profitability in Q2F19.

       Q4F18 results miss expectations - Orion reported Q4F18 revenue, adjusted
       EBITDA, and adjusted EPS of $99.2M, $2.5M, and $(0.28), respectively. This
       compares to our model of $145M, $3.1M, $(0.14), respectively. Consensus
       estimates were $141.5M, $3.0M, $(0.14), respectively. Both segments
       underperformed our model. The Marine segment was hit by a $22.8M charge
       related to customer driven cost overruns as well as other project delays and
       project mix. The Concrete segment was hit again by weather delays. Gross margin
       was also negatively impacted by the above issues along with a $4.3M non-cash
       reserve taken for disputed accounts receivable. While SG&A cost were lower than
       we modeled, ORN took a $69.5M impairment of goodwill, which effectively
       removed the asset from the balance sheet. After excluding all the 1x charges,
       adjusted EBITDA was slightly under our model. We note that D&A was ~$2.5M
       higher due to a 1x “catch-up” for GAAP accounting changes reflecting operating
       leases.


                            AMENDED CLASS ACTION COMPLAINT
                                          30
    Case 4:19-cv-01337 Document 23 Filed on 10/04/19 in TXSD Page 32 of 44




      Management continues to look long-term – ORN continues to believe that the
      macroeconomic trends and demand picture looks positive for both segments.
      Additionally, ORN indicated that many of the project delays in Q4F18 began in
      Q1F19. Also, ORN is seeking to recoup the customer driven cost overruns
      mentioned above. Lastly, ORN reported a healthy backlog at $441M and a book-
      to-bill of 1.14x.

      Operational review conclusion expected in Q2F19 - ORN indicated that its
      Jan’19 scale and growth initiative is tracking to expectations for a release of
      details in Q2F19. As a reminder, the initiative is focused on helping ORN
      improve its efficiency, performance, and predictability as it drives to attain an
      annual EBITDA goal of $60M to $100M. As a first step, ORN appointed board
      member Austin Shanfelter as interim COO for the Marine group and announced a
      leadership change at the Marine group by hiring a new EVP. The new EVP has
      over 27 years of experience and was most recently at Texas Sterling Construction
      Company (NASDAQ: STRL).

      F19 guidance - ORN expects F19 adjusted EBTIDA to be at least at the levels of
      F17. This implies adjusted EBITDA at ~$31M.

      Valuation - We are using a DCF and comparison analysis to help frame
      valuation. Our DCF analysis produces a valuation range of $6.00 to $11.00 with
      the midpoint at $8.00. Our EV/EBITDA valuation method results in a range of
      $4.00 to $8.00 with a midpoint at $6.00.

      65.    On March 27, 2019, the Company filed its Form 10-K for the fiscal year ended

December 31, 2018 (“2018 10-K”). Within the 2018 10-K, the Company stated the following:
      During the year-ended December 31, 2018, we recognized unfavorable changes in
      our estimates on two construction projects in our Marine Segment. These
      changes were caused by prolonged weather delays, unforeseen access and other
      client-imposed restrictions that impacted our productivity. The result of these
      changes in estimates is reflected as a decrease in revenue of $22.8 million in the
      consolidated statement of operations for the year-ended December 31, 2018 and
      included in billings in excess of costs and estimated earnings on uncompleted
      contracts.

      66.    The Company’s 2018 10-K also stated the following:
      Contract revenue is derived from the original contract price as modified by
      agreed-upon change orders and estimates of variable consideration related to
      incentive fees and change orders or claims for which price has not yet been
      agreed by the customer. The Company estimates variable consideration based on
      the most likely amount to which it expects to be entitled. Variable consideration
      is included in the estimated transaction price to the extent it is probable that a
      significant reversal of cumulative recognized revenue will not occur. As of
      December 31, 2018, approximately $1.1 million of claims against customers has
      been recognized and is reflected on the Company’s Consolidated Balance Sheet

                           AMENDED CLASS ACTION COMPLAINT
                                         31
    Case 4:19-cv-01337 Document 23 Filed on 10/04/19 in TXSD Page 33 of 44




       under “Costs and estimated earnings in excess of billings on uncompleted
       contracts.” The Company believes collection of these claims is probable,
       although the full amount of the recorded claims may not be collected.

                              CLASS ACTION ALLEGATIONS
       67.     Plaintiff brings this action as a class action pursuant to Federal Rule of Civil

Procedure 23(a) and (b)(3) on behalf of a class, consisting of all persons and entities that

purchased or otherwise acquired Orion securities between March 13, 2018 and March 26, 2019,

inclusive, and who were damaged thereby (the “Class”).             Excluded from the Class are

Defendants, the officers and directors of the Company, at all relevant times, members of their

immediate families and their legal representatives, heirs, successors, or assigns, and any entity in

which Defendants have or had a controlling interest.

       68.     The members of the Class are so numerous that joinder of all members is

impracticable. Throughout the Class Period, Orion’s common shares actively traded on the

NYSE. While the exact number of Class members is unknown to Plaintiff at this time and can

only be ascertained through appropriate discovery, Plaintiff believes that there are at least

hundreds or thousands of members in the proposed Class. Millions of Orion common stock were

traded publicly during the Class Period on the NYSE. Record owners and other members of the

Class may be identified from records maintained by Orion or its transfer agent and may be

notified of the pendency of this action by mail, using the form of notice similar to that
customarily used in securities class actions.

       69.     Plaintiff’s claims are typical of the claims of the members of the Class as all

members of the Class are similarly affected by Defendants’ wrongful conduct in violation of

federal law that is complained of herein.

       70.     Plaintiff will fairly and adequately protect the interests of the members of the

Class and has retained counsel competent and experienced in class and securities litigation.

       71.     Common questions of law and fact exist as to all members of the Class and

predominate over any questions solely affecting individual members of the Class. Among the

questions of law and fact common to the Class are:



                              AMENDED CLASS ACTION COMPLAINT
                                            32
    Case 4:19-cv-01337 Document 23 Filed on 10/04/19 in TXSD Page 34 of 44




          (a)     whether the federal securities laws were violated by Defendants’ acts as alleged

herein;

          (b)     whether statements made by Defendants to the investing public during the Class

Period omitted and/or misrepresented material facts about the business, operations, and prospects

of Orion; and

          (c)     to what extent the members of the Class have sustained damages and the proper

measure of damages.

          72.     A class action is superior to all other available methods for the fair and efficient

adjudication of this controversy since joinder of all members is impracticable. Furthermore, as

the damages suffered by individual Class members may be relatively small, the expense and

burden of individual litigation makes it impossible for members of the Class to individually

redress the wrongs done to them. There will be no difficulty in the management of this action as

a class action.

                                UNDISCLOSED ADVERSE FACTS
          73.     The market for Orion’s securities was open, well-developed and efficient at all

relevant times. As a result of these materially false and/or misleading statements, and/or failures

to disclose, Orion’s securities traded at artificially inflated prices during the Class Period.

Plaintiff and other members of the Class purchased or otherwise acquired Orion’s securities
relying upon the integrity of the market price of the Company’s securities and market

information relating to Orion, and have been damaged thereby.
          74.     During the Class Period, Defendants materially misled the investing public,

thereby inflating the price of Orion’s securities, by publicly issuing false and/or misleading
statements and/or omitting to disclose material facts necessary to make Defendants’ statements,

as set forth herein, not false and/or misleading. The statements and omissions were materially

false and/or misleading because they failed to disclose material adverse information and/or

misrepresented the truth about Orion’s business, operations, and prospects as alleged herein.



                                AMENDED CLASS ACTION COMPLAINT
                                              33
    Case 4:19-cv-01337 Document 23 Filed on 10/04/19 in TXSD Page 35 of 44




         75.   At all relevant times, the material misrepresentations and omissions particularized

in this Complaint directly or proximately caused or were a substantial contributing cause of the

damages sustained by Plaintiff and other members of the Class. As described herein, during the

Class Period, Defendants made or caused to be made a series of materially false and/or

misleading statements about Orion’s financial well-being and prospects.           These material

misstatements and/or omissions had the cause and effect of creating in the market an

unrealistically positive assessment of the Company and its financial well-being and prospects,

thus causing the Company’s securities to be overvalued and artificially inflated at all relevant

times.    Defendants’ materially false and/or misleading statements during the Class Period

resulted in Plaintiff and other members of the Class purchasing the Company’s securities at

artificially inflated prices, thus causing the damages complained of herein when the truth was

revealed.

                                      LOSS CAUSATION
         76.   Defendants’ wrongful conduct, as alleged herein, directly and proximately caused

the economic loss suffered by Plaintiff and the Class.

         77.   During the Class Period, Plaintiff and the Class purchased Orion’s securities at

artificially inflated prices and were damaged thereby. The price of the Company’s securities

significantly declined when the misrepresentations made to the market, and/or the information
alleged herein to have been concealed from the market, and/or the effects thereof, were revealed,

causing investors’ losses.

         78.   Specifically, on October 18, 2018, the Company announced that it expected a

significant revenue shortfall for third quarter 2018 due to production delays. On the same day,

Orion also announced the resignation of its CFO.

         79.   On this news, the Company’s share price fell $0.68, or over 10%, to close at $6.11

per share on October 18, 2018, on unusually heavy trading volume.

         80.   On March 18, 2019, Orion further revealed that the Company would be unable to

timely file its annual report due to “extended evaluations of goodwill impairment testing and

income tax adjustments, among other things.” The Company also announced that it “expects that

                             AMENDED CLASS ACTION COMPLAINT
                                           34
    Case 4:19-cv-01337 Document 23 Filed on 10/04/19 in TXSD Page 36 of 44




a significant change in results of operations from the corresponding period for the last fiscal year

will be reflected in its financial statements.”

          81.   On this news, the Company’s share price fell $0.52, or over 12%, to close at $3.72

per share on March 18, 2019, on unusually heavy trading volume.

          82.   On March 26, 2019, the Company reported $94.4 million net loss for the fourth

quarter 2018 due to certain non-cash charges, including a $69.5 million goodwill impairment

charge.

          83.   On this news, the Company’s share price fell $0.22, or nearly 7%, to close at

$2.97 per share on March 26, 2019, on unusually heavy trading volume.

          84.   As a result of Defendants’ wrongful acts and omissions, and the precipitous

decline in the market value of the Company’s securities, Plaintiff and other Class members have

suffered significant losses and damages.

                                   SCIENTER ALLEGATIONS
          85.   As alleged herein, Defendants acted with scienter since Defendants knew that the

public documents and statements issued or disseminated in the name of the Company were

materially false and/or misleading; knew that such statements or documents would be issued or

disseminated to the investing public; and knowingly and substantially participated or acquiesced

in the issuance or dissemination of such statements or documents as primary violations of the
federal securities laws. As set forth elsewhere herein in detail, the Individual Defendants, by

virtue of their receipt of information reflecting the true facts regarding Orion, their control over,

and/or receipt and/or modification of Orion’s allegedly materially misleading misstatements

and/or their associations with the Company which made them privy to confidential proprietary

information concerning Orion, participated in the fraudulent scheme alleged herein.
                   APPLICABILITY OF PRESUMPTION OF RELIANCE
                       (FRAUD-ON-THE-MARKET DOCTRINE)

          86.   The market for Orion’s securities was open, well-developed and efficient at all

relevant times. As a result of the materially false and/or misleading statements and/or failures to

disclose, Orion’s securities traded at artificially inflated prices during the Class Period. On


                               AMENDED CLASS ACTION COMPLAINT
                                             35
    Case 4:19-cv-01337 Document 23 Filed on 10/04/19 in TXSD Page 37 of 44




August 6, 2018, the Company’s share price closed at a Class Period high of $9.61 per share.

Plaintiff and other members of the Class purchased or otherwise acquired the Company’s

securities relying upon the integrity of the market price of Orion’s securities and market

information relating to Orion, and have been damaged thereby.

        87.    During the Class Period, the artificial inflation of Orion’s shares was caused by

the material misrepresentations and/or omissions particularized in this Complaint causing the

damages sustained by Plaintiff and other members of the Class. As described herein, during the

Class Period, Defendants made or caused to be made a series of materially false and/or

misleading statements about Orion’s business, prospects, and operations. These material

misstatements and/or omissions created an unrealistically positive assessment of Orion and its

business, operations, and prospects, thus causing the price of the Company’s securities to be

artificially inflated at all relevant times, and when disclosed, negatively affected the value of the

Company shares. Defendants’ materially false and/or misleading statements during the Class

Period resulted in Plaintiff and other members of the Class purchasing the Company’s securities

at such artificially inflated prices, and each of them has been damaged as a result.

        88.    At all relevant times, the market for Orion’s securities was an efficient market for

the following reasons, among others:

        (a)    Orion shares met the requirements for listing, and was listed and actively traded
on the NYSE, a highly efficient and automated market;

        (b)    As a regulated issuer, Orion filed periodic public reports with the SEC and/or the

NYSE;

        (c)    Orion regularly communicated with public investors via established market

communication mechanisms, including through regular dissemination of press releases on the

national circuits of major newswire services and through other wide-ranging public disclosures,

such as communications with the financial press and other similar reporting services; and/or

        (d)    Orion was followed by securities analysts employed by brokerage firms who

wrote reports about the Company, and these reports were distributed to the sales force and

certain customers of their respective brokerage firms.       Each of these reports was publicly

                              AMENDED CLASS ACTION COMPLAINT
                                            36
    Case 4:19-cv-01337 Document 23 Filed on 10/04/19 in TXSD Page 38 of 44




available and entered the public marketplace.

       89.     As a result of the foregoing, the market for Orion’s securities promptly digested

current information regarding Orion from all publicly available sources and reflected such

information in Orion’s share price. Under these circumstances, all purchasers of Orion’s

securities during the Class Period suffered similar injury through their purchase of Orion’s

securities at artificially inflated prices and a presumption of reliance applies.

       90.     A Class-wide presumption of reliance is also appropriate in this action under the

Supreme Court’s holding in Affiliated Ute Citizens of Utah v. United States, 406 U.S. 128

(1972), because the Class’s claims are, in large part, grounded on Defendants’ material

misstatements and/or omissions. Because this action involves Defendants’ failure to disclose

material adverse information regarding the Company’s business operations and financial

prospects – information that Defendants were obligated to disclose – positive proof of reliance is

not a prerequisite to recovery. All that is necessary is that the facts withheld be material in the

sense that a reasonable investor might have considered them important in making investment

decisions. Given the importance of the Class Period material misstatements and omissions set

forth above, that requirement is satisfied here.

                                       NO SAFE HARBOR
       91.     The statutory safe harbor provided for forward-looking statements under certain
circumstances does not apply to any of the allegedly false statements pleaded in this Complaint.

The statements alleged to be false and misleading herein all relate to then-existing facts and

conditions. In addition, to the extent certain of the statements alleged to be false may be

characterized as forward looking, they were not identified as “forward-looking statements” when

made and there were no meaningful cautionary statements identifying important factors that

could cause actual results to differ materially from those in the purportedly forward-looking

statements. In the alternative, to the extent that the statutory safe harbor is determined to apply to

any forward-looking statements pleaded herein, Defendants are liable for those false forward-

looking statements because at the time each of those forward-looking statements was made, the

speaker had actual knowledge that the forward-looking statement was materially false or

                               AMENDED CLASS ACTION COMPLAINT
                                             37
    Case 4:19-cv-01337 Document 23 Filed on 10/04/19 in TXSD Page 39 of 44




misleading, and/or the forward-looking statement was authorized or approved by an executive

officer of Orion who knew that the statement was false when made.
                                             FIRST CLAIM
                          Violation of Section 10(b) of The Exchange Act and
                                 Rule 10b-5 Promulgated Thereunder
                                        Against All Defendants

        92.     Plaintiff repeats and re-alleges each and every allegation contained above as if

fully set forth herein.

        93.     During the Class Period, Defendants carried out a plan, scheme and course of

conduct which was intended to and, throughout the Class Period, did: (i) deceive the investing

public, including Plaintiff and other Class members, as alleged herein; and (ii) cause Plaintiff and

other members of the Class to purchase Orion’s securities at artificially inflated prices. In

furtherance of this unlawful scheme, plan and course of conduct, Defendants, and each

defendant, took the actions set forth herein.

        94.     Defendants (i) employed devices, schemes, and artifices to defraud; (ii) made

untrue statements of material fact and/or omitted to state material facts necessary to make the

statements not misleading; and (iii) engaged in acts, practices, and a course of business which

operated as a fraud and deceit upon the purchasers of the Company’s securities in an effort to

maintain artificially high market prices for Orion’s securities in violation of Section 10(b) of the

Exchange Act and Rule 10b-5. All Defendants are sued either as primary participants in the

wrongful and illegal conduct charged herein or as controlling persons as alleged below.

        95.     Defendants, individually and in concert, directly and indirectly, by the use, means

or instrumentalities of interstate commerce and/or of the mails, engaged and participated in a

continuous course of conduct to conceal adverse material information about Orion’s financial

well-being and prospects, as specified herein.

        96.     Defendants employed devices, schemes and artifices to defraud, while in

possession of material adverse non-public information and engaged in acts, practices, and a

course of conduct as alleged herein in an effort to assure investors of Orion’s value and

performance and continued substantial growth, which included the making of, or the

                                 AMENDED CLASS ACTION COMPLAINT
                                               38
    Case 4:19-cv-01337 Document 23 Filed on 10/04/19 in TXSD Page 40 of 44




participation in the making of, untrue statements of material facts and/or omitting to state

material facts necessary in order to make the statements made about Orion and its business

operations and future prospects in light of the circumstances under which they were made, not

misleading, as set forth more particularly herein, and engaged in transactions, practices and a

course of business which operated as a fraud and deceit upon the purchasers of the Company’s

securities during the Class Period.

       97.     Each of the Individual Defendants’ primary liability and controlling person

liability arises from the following facts: (i) the Individual Defendants were high-level executives

and/or directors at the Company during the Class Period and members of the Company’s

management team or had control thereof; (ii) each of these defendants, by virtue of their

responsibilities and activities as a senior officer and/or director of the Company, was privy to and

participated in the creation, development and reporting of the Company’s internal budgets, plans,

projections and/or reports; (iii) each of these defendants enjoyed significant personal contact and

familiarity with the other defendants and was advised of, and had access to, other members of the

Company’s management team, internal reports and other data and information about the

Company’s finances, operations, and sales at all relevant times; and (iv) each of these defendants

was aware of the Company’s dissemination of information to the investing public which they

knew and/or recklessly disregarded was materially false and misleading.
       98.     Defendants had actual knowledge of the misrepresentations and/or omissions of

material facts set forth herein, or acted with reckless disregard for the truth in that they failed to

ascertain and to disclose such facts, even though such facts were available to them. Such

defendants’ material misrepresentations and/or omissions were done knowingly or recklessly and

for the purpose and effect of concealing Orion’s financial well-being and prospects from the

investing public and supporting the artificially inflated price of its securities. As demonstrated by

Defendants’ overstatements and/or misstatements of the Company’s business, operations,

financial well-being, and prospects throughout the Class Period, Defendants, if they did not have

actual knowledge of the misrepresentations and/or omissions alleged, were reckless in failing to

obtain such knowledge by deliberately refraining from taking those steps necessary to discover

                              AMENDED CLASS ACTION COMPLAINT
                                            39
    Case 4:19-cv-01337 Document 23 Filed on 10/04/19 in TXSD Page 41 of 44




whether those statements were false or misleading.

        99.     As a result of the dissemination of the materially false and/or misleading

information and/or failure to disclose material facts, as set forth above, the market price of

Orion’s securities was artificially inflated during the Class Period. In ignorance of the fact that

market prices of the Company’s securities were artificially inflated, and relying directly or

indirectly on the false and misleading statements made by Defendants, or upon the integrity of

the market in which the securities trades, and/or in the absence of material adverse information

that was known to or recklessly disregarded by Defendants, but not disclosed in public

statements by Defendants during the Class Period, Plaintiff and the other members of the Class

acquired Orion’s securities during the Class Period at artificially high prices and were damaged

thereby.

        100.    At the time of said misrepresentations and/or omissions, Plaintiff and other

members of the Class were ignorant of their falsity, and believed them to be true. Had Plaintiff

and the other members of the Class and the marketplace known the truth regarding the problems

that Orion was experiencing, which were not disclosed by Defendants, Plaintiff and other

members of the Class would not have purchased or otherwise acquired their Orion securities, or,

if they had acquired such securities during the Class Period, they would not have done so at the

artificially inflated prices which they paid.
        101.    By virtue of the foregoing, Defendants violated Section 10(b) of the Exchange

Act and Rule 10b-5 promulgated thereunder.

        102.    As a direct and proximate result of Defendants’ wrongful conduct, Plaintiff and

the other members of the Class suffered damages in connection with their respective purchases

and sales of the Company’s securities during the Class Period.
                                        SECOND CLAIM
                          Violation of Section 20(a) of The Exchange Act
                                Against the Individual Defendants

        103.    Plaintiff repeats and re-alleges each and every allegation contained above as if

fully set forth herein.



                               AMENDED CLASS ACTION COMPLAINT
                                             40
    Case 4:19-cv-01337 Document 23 Filed on 10/04/19 in TXSD Page 42 of 44




        104.   Individual Defendants acted as controlling persons of Orion within the meaning

of Section 20(a) of the Exchange Act as alleged herein. By virtue of their high-level positions

and their ownership and contractual rights, participation in, and/or awareness of the Company’s

operations and intimate knowledge of the false financial statements filed by the Company with

the SEC and disseminated to the investing public, Individual Defendants had the power to

influence and control and did influence and control, directly or indirectly, the decision-making of

the Company, including the content and dissemination of the various statements which Plaintiff

contends are false and misleading. Individual Defendants were provided with or had unlimited

access to copies of the Company’s reports, press releases, public filings, and other statements

alleged by Plaintiff to be misleading prior to and/or shortly after these statements were issued

and had the ability to prevent the issuance of the statements or cause the statements to be

corrected.

        105.   In particular, Individual Defendants had direct and supervisory involvement in the

day-to-day operations of the Company and, therefore, had the power to control or influence the

particular transactions giving rise to the securities violations as alleged herein, and exercised the

same.

        106.   As set forth above, Orion and Individual Defendants each violated Section 10(b)

and Rule 10b-5 by their acts and omissions as alleged in this Complaint. By virtue of their
position as controlling persons, Individual Defendants are liable pursuant to Section 20(a) of the

Exchange Act. As a direct and proximate result of Defendants’ wrongful conduct, Plaintiff and

other members of the Class suffered damages in connection with their purchases of the

Company’s securities during the Class Period.

                                    PRAYER FOR RELIEF
        WHEREFORE, Plaintiff prays for relief and judgment, as follows:
        (a)    Determining that this action is a proper class action under Rule 23 of the Federal

Rules of Civil Procedure;
        (b)    Awarding compensatory damages in favor of Plaintiff and the other Class

members against all defendants, jointly and severally, for all damages sustained as a result of

                              AMENDED CLASS ACTION COMPLAINT
                                            41
    Case 4:19-cv-01337 Document 23 Filed on 10/04/19 in TXSD Page 43 of 44




Defendants’ wrongdoing, in an amount to be proven at trial, including interest thereon;

       (c)     Awarding Plaintiff and the Class their reasonable costs and expenses incurred in

this action, including counsel fees and expert fees; and

       (d)     Such other and further relief as the Court may deem just and proper.
                                  JURY TRIAL DEMANDED

       Plaintiff hereby demands a trial by jury.

Dated: October 4, 2019                        GLANCY PRONGAY & MURRAY LLP

                                              By: s/ Ex Kano S. Sams II
                                              Lionel Z. Glancy
                                              Robert V. Prongay
                                              Ex Kano S. Sams II
                                              Lesley F. Portnoy
                                              Charles H. Linehan
                                              Pavithra Rajesh
                                              1925 Century Park East, Suite 2100
                                              Los Angeles, CA 90067
                                              Telephone: (310) 201-9150
                                              Facsimile: (310) 201-9160
                                              Email: esams@glancylaw.com

                                              Joe Kendall
                                              Texas Bar No. 11260700
                                              KENDALL LAW GROUP, PLLC
                                              3232 McKinney Avenue, Suite 700
                                              Dallas, Texas 75204
                                              Telephone: 214-744-3000
                                              Facsimile: 214-744-3015
                                              Email: jkendall@kendalllawgroup.com

                                              Attorneys for Plaintiff John Heck




                              AMENDED CLASS ACTION COMPLAINT
                                            42
    Case 4:19-cv-01337 Document 23 Filed on 10/04/19 in TXSD Page 44 of 44




                                CERTIFICATE OF SERVICE
       I hereby certify that on October 4, 2019, I electronically filed a true and correct copy of

the foregoing with the Clerk of Court using the CM/ECF system of the United States District

Court for the Southern District of Texas, which will send a notice of electronic filing to all

counsel of record who have consented to electronic notification.


                                                            /s/ Ex Kano S. Sams II
                                                            Ex Kano S. Sams II
